IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

PHILLIP BOATMAN,                         NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-3218

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed September 16, 2014.

Petition for Writ of Prohibition -- Original Jurisdiction.

Bruce A. Miller, Public Defender, and David A. Dunkerley, Assistant Public Defender,
Pensacola, for Petitioner.

Pamela Jo Bondi, Attorney General, and Charlie McCoy, Assistant Attorney General,
Tallahassee, for Respondent.




PER CURIAM.

      By petition for writ of prohibition, petitioner seeks review of the lower tribunal’s

order denying his amended motion for disqualification. Upon review, we find that the

motion for disqualification was legally sufficient. The petition for writ of prohibition

is therefore granted and the trial judge is directed to enter an order of disqualification

which requests the chief circuit judge to appoint a successor judge.

WOLF, ROBERTS, and ROWE, JJ., CONCUR.